EXHIBIT 32.1 CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the Quarterly Report of Sync2 Networks Corp, a Nevada corporation (the “Company”), on Form 10-Q for the period ended September 30, 2013, as filed with the Securities and Exchange Commission (the “Report”), Warren Gilbert, President and Chief Executive Officer of the Company does hereby certify, pursuant to § 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. § 1350), that to his knowledge: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: March 7, 2014 By: /s/ Warren Gilbert Warren Gilbert President, Chief Executive Officer/Principal Financial Officer [A signed original of this written statement required by Section 906 has been provided to Sync2 Networks Corp and will be retained by Sync2 Networks Corp and furnished to the Securities and Exchange Commission or its staff upon request.]
